               Case 3:20-cv-05706-MJP Document 24 Filed 09/15/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          HAMAL JACOB STRAND,                               CASE NO. C20-5706 MJP

11                                  Plaintiff,                ORDER TO SHOW CAUSE RE:
                                                              DISMISSAL
12                  v.

13          AMOREA ROCHA, et al.,

14                                  Defendants.

15

16          The above-entitled Court, having reviewed Plaintiff’s complaint and the grounds stated

17   for his various claims of injury, enters the following order:

18          IT IS ORDERED that Plaintiff shall show cause, by no later than September 25, 2020,

19   why this matter should not be dismissed with prejudice for lack of subject matter jurisdiction.

20          IT IS FURTHER ORDERED that all initial discovery under FRCP 26 is STAYED

21   pending resolution of this order to show cause; the parties need not meet and confer until this

22   order to show cause is resolved.

23

24


     ORDER TO SHOW CAUSE RE: DISMISSAL - 1
                Case 3:20-cv-05706-MJP Document 24 Filed 09/15/20 Page 2 of 4




 1           Discussion

 2           Federal district courts are courts of limited jurisdiction, and this Court only has

 3   jurisdiction over cases which rightfully arise under federal law. If there is no subject matter

 4   jurisdiction, the Court will not even consider the merits of a case. Steel Co. v. Citizens for a

 5   Better Environment, 523 U.S. 83 (1998).

 6           A review of Plaintiff’s complaint reveals a number of jurisdictional defects. In the first

 7   place, Plaintiff appears to bring his lawsuit under 42 U.S.C. § 1985(3) and 42 U.S.C. § 1983.

 8   Both of these statutes require state involvement. Regarding § 1985, the U.S. Supreme Court has

 9   held that “a conspiracy to violate [constitutional] rights is not made without proof of state

10   involvement.” United Bhd. Of Carpenters & Joiners v. Scott, 463 U.S. 825, 832 (1983)(citing

11   Murphy v. Mount Carmel High School, 543 F.2d 1189, 1193 (7th Cir. 1976)). 1 42 U.S.C. 1983

12   only applies to persons acting “under color of any statute, ordinance, regulation, custom, or

13   usage, of any State or Territory or the District of Columbia.”

14           Two of the named Defendants (Rocha and White) – in fact, the only persons who have

15   appeared in this matter since it was filed nearly two months ago – are private individuals.

16   Private individuals are exempt from liability under these statutes.

17           The remainder of the Defendants are state actors of some form or other, but all are

18   protected by either absolute or qualified immunity. Three of the Defendants (Parker, Paja, and

19   Drury) are state court judges; one is employed by the Attorney General of Texas. State court

20   judges and prosecutors performing their official duties are entitled to absolute immunity from

21   civil liability.

22
     1
       42 U.S.C. §1985 exists to enforce equal protection of the laws under the Fourteenth Amendment. “The
23   Fourteenth Amendment protects the individual against state action, not against wrongs done by individuals.”
     United States v. Price, 383 U.S. 787, 799 (1966)(emphasis in original).
24


     ORDER TO SHOW CAUSE RE: DISMISSAL - 2
              Case 3:20-cv-05706-MJP Document 24 Filed 09/15/20 Page 3 of 4




 1          The Supreme Court has held that individuals performing certain
            governmental functions have absolute immunity from liability under §
 2          1983. Nixon v. Fitzgerald, 457 U.S. 731, 751-752, 73 L. Ed. 2d 349, 102
            S. Ct. 2690 (1982). Whether absolute immunity is available to an official
 3          does not depend on the official's job title or agency; the focus is on the
            function that the official was performing when taking the actions that
 4          provoked the lawsuit. Bothke v. Fluor Engineers and Constructors, Inc.,
            713 F.2d 1405, 1412 (9th Cir. 1983); Cinevision Corp. v. City of Burbank,
 5          745 F.2d 560, 579 (9th Cir. 1984). The Supreme Court has recognized
            absolute immunity for those performing judicial, legislative, and
 6          prosecutorial functions. Nixon, 457 U.S. at 745. Absolute immunity is
            accorded to these functions so that the decision-making process is not
 7          hampered by a fear of lawsuits. Id.

 8   Samuel v. Michaud, 980 F.Supp. 1381, 1400 (D. Idaho 1996).

 9          The remaining Defendant (Brown) is a law enforcement officer. Police officers

10   performing their official duties are entitled to invoke qualified immunity, which protects law

11   enforcement personnel from liability in the performance of their discretionary functions unless

12   the complaining party can demonstrate that a “clearly established” constitutional right has been

13   violated (Saucier v. Katz, 533 U.S. 194, 201 (2001)), a test which has evolved to a requirement

14   of proving that “every ‘reasonable official would [have understood] that what he is doing

15   violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 740 (2011); see also Mattos v. Aragano,

16   661 F.3d 433, 442 (9th Cir. 2011).

17          Thus it can be seen that every defendant named by Plaintiff in his complaint is either

18   exempt from liability or entitled to immunity from this kind of lawsuit. In the absence of any

19   properly joined defendants, the Court cannot permit this litigation to proceed.

20          Plaintiff will be given an opportunity to show cause why this matter should not be

21   dismissed. His briefing cannot exceed twelve (12) pages, double-spaced, in length and must be

22   filed no later than September 25, 2020. Defendants need not respond to the briefing unless

23   ordered to do so by the Court.

24


     ORDER TO SHOW CAUSE RE: DISMISSAL - 3
               Case 3:20-cv-05706-MJP Document 24 Filed 09/15/20 Page 4 of 4




 1           Furthermore, until this show cause order is resolved and the matter is either dismissed or

 2   permitted to go forward, all discovery and other obligations under FRCP 26 are stayed; in

 3   particular, there is no need for the parties to meet and confer until the stay is lifted.

 4

 5           The clerk is ordered to provide copies of this order to all counsel.

 6           Dated September 15, 2020.

 7

 8
                                             A
                                             Marsha J. Pechman
                                             United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE RE: DISMISSAL - 4
